Exhibit EEXECUTION VERSION STOCK OPTION ASSUMPTION AND ROLLOVER AGREEMENT This Stock Option Assumption and Rollover Agreement (this “Agreement”) is made and entered this 15th day of March, 2010 by and among Sage Parent Company, Inc., a Delaware corporation (“Parent”), Sport Supply Group, Inc., a Delaware corporation (the “Company”), and Terrence Babilla (the “Optionee”). RECITALS A.The Company maintains the Amended and Restated 2007 Long-Term Incentive Plan, as amended from time to time (the “Plan”).The Company granted the Optionee certain stock options under the Plan to acquire shares of the Company’s common stock (“Company Common Stock”), on such dates, in such amounts and at an exercise price per share as set forth on Exhibit A (each, an “Option” and collectively, the “Options”).Each Option is evidenced by, and subject to, the terms and conditions of a written
